In an action for separation, the parties cross-appeal from an order of the Supreme Court, Westchester County, entered August 31, 1978, which denied plaintiff’s motion for an order of protection and awarded plaintiff temporary alimony and child support. Order affirmed, without costs or disbursements. "The remedy for any seeming inequity in this case is to proceed to a speedy trial (see La Pommeray v La Pommeray, 56 AD2d 838; Margulies v Margulies, 52 AD2d 567; Thomases v Thomases, 51 AD2d 753). A trial should be held without delay” (see Schwartz v Schwartz, 59 AD2d 905). Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.